DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statements (IDS), submitted June 9, 2020 and September 24, 2020, have been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 14, 18, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 14 recites “the base cooling structure is screwed together, particularly reversibly detachably, with the side wall structure” but the use of “particularly” causes the metes and bounds of the claim to be unclear.  See MPEP 2173.05(d).   Similarly, Claim 18 recites “the storage modules are connected in a materially-bonded manner to the at least one cover element, in particular are adhesively bonded to the at least one cover element” and the use of “in particular” brings about a lack of clarity of scope.  Claims 25 and 27 are rejected as being dependent upon a rejected base claim 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 12, 13, 15-17, 19, 24, 26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enning US PG Publication 2016/0172726.
Regarding Claims 12 and 22, Enning discloses a method for producing a high-voltage energy storage device designed for storing electric energy for a motor vehicle in which storage modules are arranged at least partially in a receptacle space of a storage box (receiving device) 1 of the high-voltage energy storage device comprising a) providing a base cooling structure (receiving part) 3 of the storage box 1 wherein the base cooling structure 3 comprises two cover elements (base area 4 and cover element 10) and cooling ducts (cooling channels) 7 which extend between the cover elements and through which a coolant can flow, (b) providing a side wall structure (closure part) 14 of the storage box formed separately from the base cooling structure 3 (it is glued to 3 so it must be formed and provided separately before the apparatus is assembled, para 0041), (c) joining the storage modules 2a with the base cooling structure 3, in that the storage modules are joined with at least one of the cover elements (2a are placed in and thereby joined with cover 10 via receiving compartments 13, Fig. 3; paras 0037-0039), and d) after step (c) joining the base cooling structure 3, which is joined with the storage modules 2a, with the side wall structure 14 whereby the storage modules are arranged in the receptacle space 13 of the storage box partially delimited by the side wall structure (from above) and partially delimited by the base cooling structure 3 via cover 10 (see all figures; paras 0030-0040).  Side wall structure 14 is considered a side wall structure because it provides lateral side walls and an upper side wall (wall on an upper side), and is clearly joined with 3 after the storage cells are placed within the receiving compartments or there would not be a capability of their placement/joining.  Enning recites that the energy storage device 1 supplies high-voltage loads of a motor vehicle with electric energy (para 0031) and so it is seen as a high-voltage energy storage device for a motor vehicle (meeting Claim 22). 
Regarding Claim 13, para 0041 of Enning recites that the connection of sidewall 14 to the base cooling structure 3 is accomplished by gluing, and that the glue can be solubilized in order to carry out service and repair work of the inner components such as energy storage modules 2, which indicates a reversible and detachable connection. 
Regarding Claims 15-17 and 24, Enning recites in para 0041 that the gluing (which is in a solid state adhesive until it is heated for removal, meeting Claims 16 and 17) provides a sealing-off of the base cooling structure 3 in relation to the side wall structure 14 by the glue element, which is provided as a sealing element in addition to the base cooling structure and in addition to the side wall structure and is provided on the base cooing structure or on the side wall structure (since it is provided between them, it must be provided on both).
Regarding Claims 19, 26, 28-30, Fig. 1 of Enning shows that the base cooling structure 3 comprises multiple base elements, e.g. multiple sections of the cooling ducts/channels 7, which are arranged in part adjacent to one another as seen in one view and also arranged in part mutually overlapping one another as seen from another view. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 14, 20, 23 are rejected under 35 U.S.C. 103 as being obvious over Enning US PG Publication 2016/0172726.
Regarding Claims 14 and 23, Enning discloses the claimed method as described in the rejection of Claim 12, which is incorporated herein in its entirety.  Enning fails to specifically disclose wherein in step (d), the base cooling structure is screwed together, particularly reversibly detachably, with the side wall structure.  However, Enning does teach that the cover element 10 can be attached to the receiving part 3 by either glued or by screwing as functionally equivalent means of connection (para 0018) and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to select screwing as a means to reversibly detachably connect the base cooling structure of Enning with the side wall structure because Enning teaches the same alternative techniques for other portions of the assembly and the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).  Although Enning does not specifically recite that e.g. screwing as a means for attachment allows for the same benefit (reversible detachment), the skilled artisan would be well aware that screwing is a method that allows for reversible, detachable connection between two items. 
Regarding Claims 20 and 21, the side wall 14 of Enning further comprises 12, which includes struts (e.g. dividers), which are arranged in the receptacle space, and divide the receptacle space into respective receptacle chambers 13, in which the storage modules 2a are arranged in step (d), one chamber 13 holding precisely one storage module 2a.  Although Enning does not specifically disclose that the arrangement of struts takes place in step (d), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to arrange the struts of 12 of Enning in step (d) in order to best fit the components together in the method of Enning because the mere change in the order of steps without a significant change in results is within the ambit of one of ordinary skill in the art.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). 
Regarding Claim 25, Enning recites in para 0041 that the gluing provides a sealing-off of the base cooling structure 3 in relation to the side wall structure 14 by the glue element, which is provided as a sealing element in addition to the base cooling structure and in addition to the side wall structure and is provided on the base cooing structure or on the side wall structure (since it is provided between them, it must be provided on both).
Regarding Claim 27, Fig. 1 of Enning shows that the base cooling structure 3 comprises multiple base elements, e.g. multiple sections of the cooling ducts/channels 7, which are arranged in part adjacent to one another as seen in one view and also arranged in part mutually overlapping one another as seen from another view. 
8.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Enning US PG Publication 2016/0172726, as applied to Claim 12, and further in view of Newman US PG Publication 2019/0229309.
Regarding Claim 18, Enning discloses the claimed method as described in the rejection of Claim 12, which is incorporated herein in its entirety.  Enning fails to specifically disclose wherein in step (c), the storage modules 2a are connected in a materially-bonded manner to the at least one cover element 10, in particular are adhesively bonded to the at least one cover element 10.  However, in the same field of endeavor of battery packs for vehicles, Newman discloses that battery cells disposed on a cooling structure should be mechanically adhered via a thermally conductive adhesive in order to provide a predictable thermal path between the battery cells and the cooling plate (cooling structure) (see Figs. 7A-7C, para 0071).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to connect in step (c) the storage modules of Enning to the at least one cover element via a materially-bonded manner and specifically in an adhesively bonded manner because Newman teaches that this provides a predictable thermal path between the battery cells and the cooling plate (cooling structure).  
Regarding Claim 31, Fig. 1 of Enning shows that the base cooling structure 3 comprises multiple base elements, e.g. multiple sections of the cooling ducts/channels 7, which are arranged in part adjacent to one another as seen in one view and also arranged in part mutually overlapping one another as seen from another view. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729